Citation Nr: 0622855	
Decision Date: 08/01/06    Archive Date: 08/15/06

DOCKET NO.  00-09 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a chest disability.

4.  Entitlement to service connection for a right leg 
disability.

5.  Entitlement to service connection for a left leg 
disability.

6.  Entitlement to service connection for a neck disability.

7.  Entitlement to service connection for bilateral hearing 
loss disability.

8.  Entitlement to service connection for a left shoulder 
disability.

9.  Entitlement to service connection for a skin disability.

10.  Entitlement to a disability rating higher than 10 
percent for Eustachian tube dysfunction with tinnitus.

11.  Entitlement to a disability rating higher than 50 
percent for post-traumatic stress disorder (PTSD).

12.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).  

13.  Entitlement to an initial disability rating higher than 
20 percent for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
February 1969. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in August 2005.  
A transcript of the hearing is associated with the claims 
files.  The Board notes that in a VA Form 9 submitted in 
November 2005, the veteran again checked the box indicating 
that he wanted a Travel Board hearing.  However, in a letter 
dated in December 2005, the veteran's representative notified 
the RO that the veteran wished to cancel this second request.

The issues of entitlement to a disability rating higher than 
50 percent for PTSD, entitlement to a disability rating 
higher than 20 percent for a low back disorder, and 
entitlement to a TDIU are addressed in the remand that 
follows the order section of this decision.


FINDINGS OF FACT

1.  The veteran does not have diabetes mellitus. 

2.  The veteran does not have a right shoulder disability. 

3.  The veteran does not have a chest disability. 

4.  The veteran does not have a right leg disability. 

5.  The veteran does not have a left leg disability. 

6.  The veteran does not have a neck disability. 

7.  The veteran does not have a hearing loss disability in 
either ear.

8.  A left shoulder disability was not present in service and 
is not etiologically related to service. 

9.  A skin disability was not present in service and is not 
etiologically related to service.

10.  The veteran experiences persistent tinnitus.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.  A right shoulder disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

3.  A chest disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

4.  A right leg disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

5.  A left leg disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2005).

6.  A neck disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

7.  Bilateral hearing loss disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.385 (2005).

8.  A left shoulder disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

9.  A skin disability was not incurred in or aggravated by 
active duty, nor may such incurrence or aggravation be 
presumed.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

10.  There is no legal basis for the assignment of a 
schedular evaluation in excess of 10 percent for tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2005); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for diabetes 
mellitus and bilateral shoulder and leg disabilities, as well 
as for a chest disability, a neck disability, a skin 
disability, and for bilateral hearing loss disability.  He is 
also seeking a higher rating for Eustachian tube dysfunction 
with tinnitus.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letters 
mailed in March 2002, November 2003, July 2004, and January 
2005.  

Although none of the letters specifically requested the 
veteran to submit all pertinent evidence in his possession, 
they did inform him of the evidence that would be pertinent 
and request him to submit such evidence or provide VA with 
the information and any authorization necessary for VA to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession. 

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities for which service 
connection is sought, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined service 
connection is not warranted for any of the claimed 
disabilities.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claims is no 
more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations with respect to the left shoulder 
and hearing loss claims, and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate any of the claims.  The Board is also unaware 
of any such outstanding evidence. 

The Board notes that a VA examination has not been conducted 
with respect to the other service connection claims.  The 
VCAA and the pertinent implementing regulation provide, 
generally, that an examination or opinion is necessary if the 
evidence of record contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability, establishes that he suffered an 
injury or disease in service, and indicates that the claimed 
disability or symptoms may be associated with the established 
injury or disease in service, or with another service-
connected disability, but does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 
Vet. App. 370 (2002).

In this case, there is no competent evidence of a current 
disability with respect to the diabetes mellitus, right 
shoulder, bilateral leg, chest and neck claims.  While there 
is a current diagnosis of a skin disorder, it is not among 
the disorders subject to presumptive service connection based 
upon Agent Orange exposure in service, and there is no 
evidence of treatment or diagnosis of a skin disorder in 
service or of a nexus between the claimed disorder and the 
veteran's military service.  In the absence of such evidence, 
a remand for an examination and opinion is not "necessary."  
The duty to assist is not invoked where no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

Finally, the Board notes that with respect to the veteran's 
claim of entitlement to a rating higher than 10 percent for 
Eustachian tube dysfunction, the pertinent facts are not in 
dispute and the law is dispositive.  There is no evidence 
that could be obtained to substantiate the claim, and 
therefore no further action is required under the VCAA.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001).   

In sum, the Board is satisfied that the RO properly processed 
the claims following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claims were insignificant and non 
prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claims.  

Legal Criteria

Service Connection in General

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  38 U.S.C.A. § 5107 
(West 2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Hearing Loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Agent Orange

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, type 2 diabetes (also known as 
type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft-
tissue sarcoma (includes adult fibrosarcoma, 
dermatofibrosarcoma protuberans, malignant fibrous 
histiocytoma, liposarcoma, leiomyosarcoma, epithelioid 
leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, 
ectomesenchymoma, angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma), proliferating (systemic) 
angioendotheliomatosis, malignant glomus tumor, malignant 
hemangiopericytoma, synovial sarcoma (malignant synovioma), 
malignant giant cell tumor of tendon sheath, malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, malignant 
ganglioneuroma).  The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  See 38 
C.F.R. § 3.309(e).  

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  See 38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41-442-449 (1996).

The Secretary has published a list of specific conditions for 
which a presumption of service connection based on exposure 
to herbicides used in Vietnam during the Vietnam era is not 
warranted.  These include hepatobiliary cancers, 
nasal/nasopharyngeal cancer, bone cancer, female reproductive 
cancers, breast cancer, renal cancer, testicular cancer, 
leukemia, abnormal sperm parameters and infertility, 
cognitive and neuropsychiatric disorders, motor/coordination 
dysfunction, chronic peripheral nervous system disorders, 
metabolic and digestive disorders, immune system disorders, 
circulatory disorders, respiratory disorders (other than 
certain respiratory cancers), skin cancer, gastrointestinal 
tumors, bladder cancer, brain tumors, and any other condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a veteran is found not 
to be entitled to a regulatory presumption of service 
connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in 
part Combee v. Principi, 4 Vet. App. 78 (1993).  As such, the 
Board must not only determine whether the veteran has a 
disability which is recognized by VA as being etiologically 
related to prior exposure to herbicide agents that were used 
in Vietnam, see 38 C.F.R. § 3.309(e), but must also determine 
whether his current disability is the result of active 
service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

Certain Chronic Diseases

Where a veteran served continuously for 90 days or more 
during a period of war and diabetes mellitus becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Analysis

No Current Disability

The record contains no medical evidence showing that the 
veteran currently has diabetes mellitus, a right shoulder 
disability, a right or left leg disability, a chest 
disability, or a neck disability.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  

In essence, the evidence of a current disability is limited 
to the veteran's own statements.  This is not competent 
evidence of a disability since laypersons, such as the 
veteran, are not qualified to render medical diagnoses.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
veteran is competent to describe his symptom; however 
symptoms alone, without a finding of an underlying disorder, 
cannot be service-connected.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Accordingly, service connection is not in order for any of 
these claimed disabilities.  

Bilateral Hearing Loss Disability

The veteran was afforded a VA audiological examination in 
August 2004.  The following audiometric findings were 
reported.  

Hertz (Hz)	500	1000	2000	3000	4000	Average
Left	|	25	25	10	10	15	15
Right	|	25	25	10	15	10	15

Speech audiometry results for the August 2004 examination 
show speech recognition ability of 98 percent in the right 
ear and of 96 percent in the left ear.  The diagnosis of the 
August 2004 audiological examiner was normal hearing in the 
left ear with excellent speech discrimination.  In the right 
ear, the diagnosis was mild sensorineural hearing loss at 250 
Hz, rising to within normal limits from 500 to 8000 Hz, with 
excellent speech discrimination.  

In an October 1998 examination audiometric findings were as 
follows.  

Hertz (Hz)	1000	2000	3000	4000	Average
Left	|	15	5	10	15	11
Right	|	25	5	5	15	12

Speech audiometry results for the October 1998 examination 
show speech recognition ability of 96 percent in both ears.  
The diagnosis of the October 1998 audiological examiner was 
hearing within normal hearing in the left ear with a mild dip 
at 250 and 500 Hz and good speech discrimination.  In the 
right ear, the diagnosis was hearing within normal limits 
with a mild dip at 250 Hz and good speech discrimination.  

In an April 2002 examination audiometric findings were as 
follows.  

Hertz (Hz)	500	1000	2000	3000	4000	Average
Left	|	20	20	0	10	10	10
Right	|	25	25	5	10	10	13

Speech audiometry results for the October 1998 examination 
show speech recognition ability of 96 percent in the left ear 
and 94 percent in the right ear.  The diagnosis of the April 
2002 audiological examiner was essentially normal hearing in 
both ears with good speech discrimination.  

An August 2001 audiology report shows hearing to be within 
normal limits bilaterally, with excellent speech 
discrimination, but does not provide audiometric readings.

The Board notes that while the record does contain diagnoses 
consistent with hearing loss, the audiometric findings 
establish that the veteran does not meet the criteria 
established by VA for a hearing loss disability in either 
ear.  Accordingly, service connection is not in order for 
bilateral hearing loss.

Left Shoulder Disability

Service medical records show that the veteran was seen in 
service for a complaint of left shoulder pain after explosive 
decompression on an airplane, but they do not show that he 
was found to have a chronic left shoulder disability.  A 
January 1967 report indicates that no disease was found.  The 
report of examination for discharge in January 1969 shows 
that the veteran's upper extremities were found to be normal 
on clinical evaluation.  

Although the post-service medical evidence of record shows 
that the veteran currently has a frozen left shoulder, there 
is no post-service medical evidence of a left shoulder 
disability until 2004, 35 years after the veteran's discharge 
from service.  There is also no competent evidence of a nexus 
between the veteran's current left shoulder disability and 
his military service.  

The Board notes that a VA physician who examined the veteran 
and reviewed the claims folders in August 2005 initially 
provided an opinion that appeared to relate the current left 
shoulder condition (diagnosed as frozen left shoulder) to the 
veteran's service.  However, that opinion was confusingly 
worded, causing the RO to request clarification from the 
examiner.  In an August 2005 addendum, the examiner stated 
the opinion that, "the left shoulder condition is less 
likely as not caused by the condition in service in 1967 
because patient start to [complain of symptoms] after a long 
period after service injury."  In light of this 
clarification, the Board finds the opinion to be conclusive 
and adequately explained.  There is no competent opinion to 
the contrary.  

In essence, the evidence of a nexus between the veteran's 
current left shoulder disability and his military service is 
limited to the veteran's own statements.  This is not 
competent evidence of the alleged nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu, at 494.  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim, and service connection 
for a left shoulder disability is not in order.

Skin Disability

The veteran's essential contention with respect to a skin 
disability is that it resulted from his exposure to Agent 
Orange during his service in Vietnam.  The veteran's Form DD-
214 shows that he had service in Vietnam during the Vietnam 
War, and his exposure to Agent Orange or other herbicide 
agents is therefore presumed.  See 38 C.F.R. § 
3.307(a)(6)(iii).  

The veteran has been diagnosed with lichen simplex, a 
disorder that is not subject to presumptive service 
connection on the basis of herbicide exposure or the chronic 
disease presumption.  

With respect to whether service connection is warranted for 
this disability on a direct basis, the Board notes that 
service medical records are negative for evidence of a skin 
disorder, and the report of examination for discharge in 
February 1969 shows that the veteran's skin was found to be 
normal on clinical evaluation.  Although the post-service 
medical evidence of record shows that the veteran currently 
has a skin disability, there is no medical evidence of such 
disability until approximately 30 years after the veteran's 
discharge from service.  Even the veteran places the onset of 
symptoms at 5 or 10 years after service.  There is also no 
competent evidence of a nexus between the veteran's current 
skin disability and his military service.  

In essence, the evidence of a nexus between the veteran's 
current lichen simplex and his military service is limited to 
the veteran's own statements.  This is not competent evidence 
of the alleged nexus since laypersons, such as the veteran, 
are not qualified to render an opinion concerning medical 
causation.  Id.  Accordingly, the Board must conclude that 
the preponderance of the evidence is against the claim, and 
service connection for a skin disability is not in order.

Eustachian Tube Dysfunction with Tinnitus

The veteran is seeking a rating higher than 10 percent for 
Eustachian tube dysfunction with tinnitus.  The veteran is 
currently assigned a 10 percent rating for tinnitus under 
Diagnostic Code 6260.  A 10 percent rating is the maximum 
rating listed under Diagnostic Code 6260; however, the 
veteran's representative stated at the August 2005 hearing 
that separate 10 percent ratings should be assigned for 
tinnitus in each ear, because tinnitus is perceived 
separately in each ear.  

The veteran initially filed his claim in September 1998.  
Diagnostic Code 6260 was revised effective June 13, 2003, to 
clarify existing VA practice that only a single 10 percent 
evaluation is assigned for tinnitus, whether perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. § 
4.87, Diagnostic Code 6260, note 2.  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10-percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the Federal 
Circuit.  To avoid burdens on the adjudication system, delays 
in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Recently, the Federal Circuit reversed the Court's decision 
in Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10-percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, No. 05-7168 (Fed. Cir. June 
19, 2006).  As a consequence of that holding, on July 10, 
2006, the Secretary rescinded the stay that had been imposed 
on all claims affected by Smith, and directed the Board to 
resume adjudication of the previously stayed claims 
consistent with VA's longstanding interpretation that a 
single 10-percent disability rating is the maximum rating 
available under Diagnostic Code 6260, regardless of whether 
the tinnitus is perceived as unilateral or bilateral.  

In view of the foregoing, the Board concludes that the 
veteran's claim for separate 10 percent ratings for each ear 
for his service-connected tinnitus must be denied under both 
the new and old versions of the regulation.  

As the veteran is service connected for Eustachian tube 
dysfunction in addition to tinnitus, the Board has considered 
whether another diagnostic code might be appropriate either 
in place of or in addition to the rating under Diagnostic 
Code 6260; and, whether a rating higher than 10 percent might 
be available under such code.  

However, in this case, despite the diagnosis of Eustachian 
tube dysfunction, the evidence does not show such 
symptomatology as would support a rating under any other 
potentially applicable code.  The veteran's primary 
complaints with respect to Eustachian tube dysfunction (other 
than tinnitus) relate to a reverberating sensation when 
speaking, a feeling of fullness in the right ear and periodic 
pain.  There is no evidence consistent with loss or deformity 
of either auricle as required for a compensable rating under 
Diagnostic Code 6207.  On examination in August 2004, May 
2002 and October 1998, the auricles were found to be normal.  

Although the veteran reported a single episode of vertigo to 
the April 2002 audiological examiner, the evidence is not 
consistent with a peripheral vestibular disorder or with 
Meniere's syndrome, as required for ratings under Diagnostic 
Codes 6204 and 6205.  On examination in August 2004, the 
veteran was specifically found not to have Meniere's 
syndrome.  On examination in May 2002, the veteran was found 
to have no peripheral vestibular disorder, no disturbance of 
balance, and no Menier's syndrome.  The August 2004 May 2002 
and October 1998 examinations all disclosed normal findings 
for the external canals, tympanic membranes, tympanum, 
mastoid, middle and inner ear; and there was no active ear 
disease present.  

The Board also notes that the August 2004 and May 2002 
examiner found that the veteran had subjective symptoms of 
Eustachian tube dysfunction only, with no documented evidence 
of Eustachian tube dysfunction either on physical examination 
or audiometric or tympanometric testing.  

Similarly, audiology consultations in September 2003, October 
2003, and June 2004 showed that the veteran's tympanic 
membranes were intact with no perforations.  Tympanograms 
were within normal limits bilaterally, found to be consistent 
with normal middle ear function.  Ear canals were found to be 
clear.  An MRI was conducted in 2001, which showed 
unremarkable internal auditory canals.

Even conceding the veteran's subjective complaints of 
fullness in the ears, difficulty equalizing pressure, and 
reverberating sensation when speaking, such symptoms do not 
provide a basis to assign another diagnostic code, either in 
place of or in addition to Diagnostic Code 6260.  In light of 
the objectively normal findings with respect to the veteran's 
ears, a compensable rating is not warranted under any 
diagnostic code other than 6260.  And, as already discussed, 
a rating higher than 10 percent is not available under that 
code.  

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Service connection for diabetes mellitus is denied.

Service connection for a right shoulder disability is denied.

Service connection for a chest disability is denied.

Service connection for a right leg disability is denied.

Service connection for a left leg disability is denied.

Service connection for a neck disability is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a left shoulder disability is denied.

Entitlement to service connection for a skin disability is 
denied.

A disability rating higher than 10 percent for Eustachian 
tube dysfunction with tinnitus is denied.


REMAND

PTSD and TDIU

The veteran has recently submitted additional medical records 
pertinent to his PTSD and TDIU claims, which have not yet 
been considered by the agency of original jurisdiction (AOJ).  
The Board cannot consider additional evidence without first 
remanding the case to the AOJ for initial consideration or 
obtaining the appellant's waiver.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Moreover, at his August 2005 hearing, the veteran stated that 
his PTSD was getting worse.  The veteran's representative has 
requested that the veteran be afforded a new examination to 
evaluate his PTSD.  The Board notes that the veteran was most 
recently afforded a VA examination to determine the severity 
of his PTSD in August 2004.  The report of that examination 
does not include an opinion with respect to the effect of the 
service-connected disability on the veteran's ability to 
work.  In light of the claim of entitlement to TDIU, the 
Board finds that a new examination is necessary.  

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).

The issue of entitlement to TDIU is inextricably intertwined 
and the proposed development will encompass that issue.  




Low Back

The veteran was granted service connection for a low back 
disorder in an October 2005 rating decision.  In July 2006, 
the Board received the veteran's notice of disagreement with 
the 20 percent rating assigned.  A statement of the case has 
not yet been issued.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed, but a statement 
of the case has not been issued, the Board must remand the 
claim so that a statement of the case may be issued.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be sent a 
statement of the case pertaining to the 
issue of entitlement to an increased 
initial disability rating for a low back 
disorder, and should be provided with 
appropriate notice of his appellate 
rights.

2.  With respect to the PTSD and TDIU 
claims, the veteran should be provided 
the notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and notice that he should 
submit any pertinent evidence in his 
possession.  

3.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

4.  Then, the veteran should be afforded 
an examination by a psychiatrist or 
psychologist to determine the current 
degree of severity of the service-
connected PTSD.  The claims folders must 
be made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.

All current manifestations of the 
disability should be identified, and the 
examiner should provide an opinion 
concerning the degree of severity of 
social and occupational impairment 
resulting from the disability, to include 
whether it renders the veteran 
unemployable.  The rationale for each 
opinion expressed must also be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


